ON MOTION FOR REHEARING.
Bell, J.
The motion for rehearing filed in behalf of the plaintiff in error contains several grounds, but the chief contention urged therein is in relation to the construction to be placed upon our former decision in'this case. It is insisted that the adjudication then made was that, in response to the special demurrers, all the allegations of negligence should have been stricken, with' the result that the petition was or would be fatally defective and subject to dismissal for failure, by any proper averments, to show *163negligence on the part of the defendant. Compare Blackstone v. Central of Ga. Ry. Co., 105 Ga. 380 (2) (31 S. E. 90); Seaboard Air-Line Ry. Co. v. Pierce, 120 Ga. 230 (2) (47 S. E. 581); McEachin v. South Ga. Trust Co., 168 Ga. 320 (147 S. E. 390). We did not, in rendering the decision under the present writ of error, overlook the same contention as made both in the argument and in the briefs, but we were unable to agree with counsel for the plaintiff in error with reference thereto. Even granting, for the sake of the argument, that the prior decision is uncertain or ambiguous in its terms, it still should be construed with reference to the record and the law, and, when so construed, it can not reasonably have the meaning ascribed to it by counsel for the plaintiff in error. The only allegations in the original petition which sought to charge the defendant with any special duty toward the deceased, that is, with any duty to take precautionary measures for the safety of the deceased as a particular individual merely because he may have been discovered by the defendant’s servants as he was traveling upon the parallel highway, were contained in subparagraphs (f) and (g) of paragraph 7. Hence, of the special demurrers, only those aimed at these paragraphs would have raised from the record any question as to whether the railroad company owed any “special duty to the deceased, under the circumstances, to take the precautionary measures which the plaintiff alleged the defendant negligently failed to take.” We think, therefore, that under a proper interpretation of the former decision the allegations just referred to, and these only, were held to be subject to the demurrers interposed, and that even with these eliminated the petition yet stated a cause of action. But, as we have said, the prior decision should be construed also with reference to the true law, if the language used was of such doubtful or uncertain meaning as to require interpretation. We think the language was clear and unambiguous, and had the natural meaning which we have attributed to it; certainly a contrary interpretation is not demanded. In these circumstances it should be presumed that we had in mind and were seeking to express the true law, and, therefore, this may be looked to, in determining what was intended to be held. We are of the opinion that it would have been contrary to law to hold that all the allegations of negligence were subject to special demurrer “upon the ground that the railroad owed no special duty to the. deceased, *164under the circumstances, to take the precautionary measures which the plaintiff alleged the deten cl ant negligently tailed to take.”
It is further insisted that under our former rulings as well as under the true law, the petition discloses that the railroad owed to the deceased no duty which could have become operative before he actually entered the subordinate road which led across the railroad-track, and that after he made such entry no sort of “precautionary measures” could possibly have resulted in preventing injury to him. To sustain this contention would again require too strict and technical a construction of the language of the prior decision, and would result also, as we think, in making a ruling that would be unsound in law. Such was not the effect of our former decision, and is not intended as the meaning of the present decision. If the defendant was under a duty to take such precautions “as ordinary care would require, to avoid injury to any one who might attempt to cross the railroad-track at the crossing,” the defendant would not be absolved merely because the deceased had traveled upon the intersecting road for so short a distance or for so brief a time that no acts of diligence performed by the defendant after the deceased had entered upon such road could have been effective as preventing injury to him. When the deceased attempted as a traveler to cross the railroad at such crossing, lie was within the sphere of the defendant’s duty to the general public, and any breach of such duty amounted to negligence toward him, although the breach may have occurred while he was traveling upon the parallel highway and before he actually entered upon the intersecting road upon which the collision occurred. While the defendant did not owe the deceased any particular duty apart from that owed to the general public, merely because he was traveling upon the parallel road and while so doing was seen or could have been seen by the defendant’s servants, still this fact did not relieve the defendant from all duty toward him or postpone the time of its operation to his entry into the intersecting road. But if the defendant failed at any time to perform its duty of ordinary care for the safety of the traveling public in the use of this crossing, and the performance of such duty would have served to prevent injury to the decedent, such failure or omission could be claimed as negligence in relation to the decedent at the time he attempted to use the crossing as a member of the class to which the defendant owed such duty of ordinary care. *165It is, of course, unnecessary to decide whether the same would be true if the decedent had approached the crossing by some irregular course, as from a pasture or a field, or from above, as by parachute or balloon, as suggested by counsel for plaintiff in error. The facts, in view of which the case has been decided, were that he approached the crossing by a route common to travelers, and in a manner reasonably to have been anticipated, notwithstanding the inconsiderable distance which he had traveled after turning from the public highway into the intersecting road upon which he was killed.
It seems that in paragraph 2 the petition alleges inferentially that the crossing at which the decedent was killed was a public crossing; but the specific allegations of fact made elsewhere show that this was not true, and, therefore, the statutory regulations with reference to public crossings were held to be inapplicable.
In the motion for rehearing counsel for the plaintiff in error further “submit that this court should give directions to the lower court, in accordance with the law of the case, as laid down in this court’s former decision.” While we differ with counsel as to what “the law of the ease” is, and will refrain from incorporating any “directions” in our judgment, we may say that according to our construction the former decision required the sustaining of all demurrers to subparagraphs (f) and (g) of paragraph 7 of the original petition, and the striking of these allegations; but that the other allegations of negligence contained in that paragraph should remain as a part of the petition, and, so remaining, would render the petition good against general demurrer. The fact that the petition averred that “all of said grounds of negligence set forth in this paragraph, are the proximate cause of the collision” which caused the decedent’s death would not make the petition fatally defective upon the striking of some of these allegations, where those remaining were prima facie sufficient to show negligence proximately resulting in the decedent’s death'. Butts County v. Hixon, 135 Ga. 26 (68 S. E. 786).
We have already held, under the instant bill of exceptions, that the demurrers to the third and last amendment should have been sustained and the amendment stricken. We deem it unnecessary to deal specifically and in detail with the other points made in the motion for rehearing, although we have given to each the most careful and thorough consideration. Rehearing denied.